DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 09/09/2022. Claims 1-16 remain pending for consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments filed 09/09/2022 claim that a flow rate adjustment unit is “implemented by a processor”. However, the specification contains no mention of a processor, controller, computer, or any structure of the like that may generally utilize a processor. Therefore, it is unclear as to what structure contains a processor and how said processor communicates with a flow rate adjustment unit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



    PNG
    media_image1.png
    772
    1108
    media_image1.png
    Greyscale
Claims 1-3 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 20110185750 A1) and Kuwabara (US 20060000141 A1).

	Regarding Claim 1, Oki discloses a heat exchange apparatus comprising:
a heat exchange pipe [indoor tubes 31; Fig. 1; ¶ 0021] configured to accommodate a heat medium [¶ 0022] to be evaporated by heat absorption from a gas to be cooled [discharge header collects vaporized refrigerant; ¶ 0022; also see ¶ 0023 where air is supplied to the indoor tubes], the heat exchange pipe being disposed in an inclined state [¶ 0022];
a supply pipe configured to supply the heat medium in a liquid-phase state [58; Fig. 1; ¶ 0021], the supply pipe being placed in a vicinity of a lower part of the heat exchange pipe [Fig. 1; apparent from inspection];
a discharge pipe configured to receive a heat medium to be evaporated in the heat exchange pipe and discharged from an upper part of the heat exchange pipe [59; Fig. 1; ¶ 0021]; and
a connecting pipe placed, directing downward, between an upper part of the heat exchange pipe and the discharge pipe [Fig. 1; apparent from inspection].
Oki does not teach wherein a flow rate of the heat medium is a predetermined flow rate obtained by adding a surplus flow rate depending on a pressure of a piping system through which the heat medium flows to a flow rate required for absorbing a predetermined amount of heat, and the surplus flow rate is set larger as a pressure of the piping system through which the heat medium flows becomes smaller.
However, Kuwabara teaches an internal heating steam reforming system [80; Fig. 4] comprising a flow regulator [39a] wherein when the steam mixture being supplied to the reformer [1] decreases, the pressure in the steam generator [2] rises. When a pressure rise is detected by the pressure detector [41], the controller [14] outputs a control signal to increase the flow rate of surplus steam flowing across the flow regulator so that the steam pressure becomes a predetermined value [¶ 0120]. Therefore, as the surplus flow rate increases, the pressure in the piping system through which the heat medium flows becomes smaller [ ¶ 0120].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Oki to have wherein a flow rate of the heat medium is a predetermined flow rate obtained by adding a surplus flow rate depending on a pressure of a piping system through which the heat medium flows to a flow rate required for absorbing a predetermined amount of heat, and the surplus flow rate is set larger as a pressure of the piping system through which the heat medium flows becomes smaller, in view of the teachings of Kuwabara, in order to accommodate variation in the load of the loading apparatus, or the like, thereby increasing the efficiency of the system [¶ 0120].

Regarding Claim 2, Oki teaches the heat exchange apparatus according to claim 1 above and Kuwabara further teaches comprising a flow rate adjustment unit [flow-regulator 39a], implemented by a processor [controller 14; it is considered inherent that a controller comprises a processor], configured to adjust a flow rate of the heat medium of the supply pipe in such a way as to supply the predetermined flow rate [¶ 0120].

Regarding Claim 3 Oki, as modified, teaches the invention of claim 1 above and Oki further teaches wherein, the heat exchange pipe is placed in an inclined state [¶ 0022; Fig. 1], and is configured to be supplied with the heat medium from a lower part [Fig. 1; apparent from inspection] and discharge the heat medium from an upper part toward the connecting pipe [Fig. 1; apparent from inspection].


Regarding Claim 8, Oki, as modified, teaches the invention of claim 2 above and Oki further teaches wherein the heat exchange pipe is placed in an inclined state [¶ 0022], and is configured to be supplied with the heat medium from a lower part [Fig. 1; apparent from inspection] and discharge the heat medium from an upper part toward the connecting pipe [Fig. 1; apparent from inspection].
















Claims 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oki and Kuwabara as applied to claims 1 & 3 above and further in view of Yu (US 20150219375 A1).


    PNG
    media_image2.png
    934
    571
    media_image2.png
    Greyscale

Regarding Claim 4, Oki teaches the invention of claim 1 above and Oki further teaches comprising a main supply line configured to supply the heat medium to the supply pipe, and a main discharge line configured to receive the heat medium discharged from the discharge pipe.
Oki does not teach wherein the main supply line and the main discharge line are placed below the supply pipe and the discharge pipe.
Oki discloses that the heat exchanger is for an air conditioner [¶ 0003], inherently stating that the system includes all necessary components of an air conditioning system, i.e. compressor, condenser, evaporator, supply/discharge lines, etc.
However, Yu teaches a heat exchanger with a first header [1] located at a lower side and a second header [4] located at an upper side with flat tubes [3] arranged between the headers [¶ 0036]. Referring to the embodiment of Fig. 11 [¶ 0046], it is apparent from inspection that the supply line is traveling upward towards the first port [20d] and the discharge line is traveling downwards from the discharge pipe [40] [Fig. 11].
In view of the embodiment of Yu, having the main supply line and the main discharge line placed below the supply pipe and the discharge pipe is considered known in the art and is therefore an obvious rearrangement of parts [MPEP 2144.04 VIC].




Regarding Claim 10, Oki teaches the invention of claim 3 above and Oki further teaches comprising a main supply line configured to supply the heat medium to the supply pipe, and a main discharge line configured to receive the heat medium discharged from the discharge pipe.
Oki does not teach wherein the main supply line and the main discharge line are placed below the supply pipe and the discharge pipe.
Oki discloses that the heat exchanger is for an air conditioner [¶ 0003], inherently stating that the system includes all necessary components of an air conditioning system, i.e. compressor, condenser, evaporator, supply/discharge lines, etc.
However, Yu teaches a heat exchanger with a first header [1] located at a lower side and a second header [4] located at an upper side with flat tubes [3] arranged between the headers [¶ 0036]. Referring to the embodiment of Fig. 11 [¶ 0046], it is apparent from inspection that the supply line is traveling upward towards the first port [20d] and the discharge line is traveling downwards from the discharge pipe [40] [Fig. 11].
In view of the embodiment of Yu, having the main supply line and the main discharge line placed below the supply pipe and the discharge pipe is considered known in the art and is therefore an obvious rearrangement of parts [MPEP 2144.04 VIC].


    PNG
    media_image3.png
    583
    633
    media_image3.png
    Greyscale
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Egbert (US 5987916 A) and Kuwabara.







Regarding Claim 5, Egbert discloses a heat exchange method comprising:
supplying a heat medium in a liquid-phase state [Col. 3, lines 24-25];
distributing the heat medium supplied in a liquid-phase state to a plurality of heat exchange units [Fig. 3; apparent from inspection]; and
changing the heat medium distributed in a liquid-phase state into a gas-phase state by heat from the heat source, and discharging, together with the heat medium in a liquid-phase state, the heat medium in a gas-phase state having absorbed heat [Col. 3, lines 9-24].
Egbert does not teach wherein a flow rate of the heat medium is a predetermined flow rate obtained by adding a surplus flow rate depending on a pressure of a piping system through which the heat medium flows to a flow rate required for absorbing a predetermined amount of heat, and the surplus flow rate is set larger as a pressure of the piping system through which the heat medium flows becomes smaller.
However, Kuwabara teaches an internal heating steam reforming system [80; Fig. 4] comprising a flow regulator [39a] wherein when the steam mixture being supplied to the reformer [1] decreases, the pressure in the steam generator [2] rises. When a pressure rise is detected by the pressure detector [41], the controller [14] outputs a control signal to increase the flow rate of surplus steam flowing across the flow regulator so that the steam pressure becomes a predetermined value [¶ 0120]. Therefore, as the surplus flow rate increases, the pressure in the piping system through which the heat medium flows becomes smaller [ ¶ 0120].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Oki to have wherein a flow rate of the heat medium is a predetermined flow rate obtained by adding a surplus flow rate depending on a pressure of a piping system through which the heat medium flows to a flow rate required for absorbing a predetermined amount of heat, and the surplus flow rate is set larger as a pressure of the piping system through which the heat medium flows becomes smaller, in view of the teachings of Kuwabara, in order to accommodate variation in the load of the loading apparatus, or the like, thereby increasing the efficiency of the system [¶ 0120].


Claims 6, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Egbert, Oki and Kuwabara.












Regarding Claim 6, Egbert discloses an air conditioning system comprising:
a plurality of heat exchange apparatuses [40; Figs. 1-3; Col. 3, lines 9-24], each of the plurality of heat exchange apparatuses comprising a heat exchange pipe [42; Fig. 3; Col. 3, lines 9-24] configured to accommodate a heat medium to be evaporated by heat absorption from a gas to be cooled [Col. 2, lines 55-67],
a supply pipe configured to supply the heat medium in a liquid-phase state [31; Fig. 3; Col. 3, lines 24-29], the supply pipe being placed in a vicinity of a lower part of the heat exchange pipe [Fig. 3; apparent from inspection];
a discharge pipe configured to receive a heat medium to be evaporated in the heat exchange pipe and discharged from an upper part of the heat exchange pipe [Fig. 3; apparent from inspection], and
a main supply line configured to supply the heat medium to the supply pipe of the heat exchange apparatus [31 on the left side of distributor 50; Fig. 3; Col. 3, lines 24-29]; and
a main discharge line configured to receive the heat medium from the discharge pipe of the heat exchange apparatus [Fig. 3; apparent from inspection],
wherein the heat exchange pipe is disposed in a direction in which the heat exchange pipe intersects air current [Col. 3, lines 9-13].
Egbert does not teach wherein the heat exchange pipe being disposed in an inclined state; and a connecting pipe placed, directing downward, between an upper part of the heat exchange pipe and the discharge pipe [Fig. 1; ¶ 0037]; and wherein a flow rate of the heat medium is a predetermined flow rate obtained by adding a surplus flow rate depending on a pressure of a piping system through which the heat medium flows to a flow rate required for absorbing a predetermined amount of heat, and the surplus flow rate is set larger as a pressure of the piping system through which the heat medium flows becomes smaller.
However, Oki teaches a heat exchange apparatus comprising a heat exchange pipe [indoor tubes 31; Fig. 2; ¶ 0021], the heat exchange pipe being disposed in an inclined state [¶ 0022]; a supply pipe [58; Fig. 2; ¶ 0021], the supply pipe being placed in a vicinity of a lower part of the heat exchange pipe [Fig. 2; apparent from inspection]; a discharge pipe configured to discharge from an upper part of the heat exchange pipe [59; Fig. 2; ¶ 0021]; and a connecting pipe placed, directing downward, between an upper part of the heat exchange pipe and the discharge pipe [Fig. 2; apparent from inspection].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Egbert to have wherein the heat exchange pipe being disposed in an inclined state; and a connecting pipe placed, directing downward, between an upper part of the heat exchange pipe and the discharge pipe in view of the teachings of Oki in order to make diagonal contact with the high-temperature air zone across the ceiling [¶ 0007].
Additionally, Kuwabara teaches an internal heating steam reforming system [80; Fig. 4] comprising a flow regulator [39a] wherein when the steam mixture being supplied to the reformer [1] decreases, the pressure in the steam generator [2] rises. When a pressure rise is detected by the pressure detector [41], the controller [14] outputs a control signal to increase the flow rate of surplus steam flowing across the flow regulator so that the steam pressure becomes a predetermined value [¶ 0120]. Therefore, as the surplus flow rate increases, the pressure in the piping system through which the heat medium flows becomes smaller [ ¶ 0120].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Oki to have wherein a flow rate of the heat medium is a predetermined flow rate obtained by adding a surplus flow rate depending on a pressure of a piping system through which the heat medium flows to a flow rate required for absorbing a predetermined amount of heat, and the surplus flow rate is set larger as a pressure of the piping system through which the heat medium flows becomes smaller, in view of the teachings of Kuwabara, in order to accommodate variation in the load of the loading apparatus, or the like, thereby increasing the efficiency of the system [¶ 0120].










Regarding Claim 11, Egbert, as modified, teaches the invention of claim 6 above and Egbert teaches wherein each of the plurality of heat exchange apparatuses further includes a flow rate adjustment unit [branch outlet 54; Fig. 3; Col. 6, lines 4-15] configured to adjust a flow rate of the heat medium of the supply pipe in such a way as to supply the predetermined flow rate [The ability to supply a larger amount of heat medium than required for absorbing heat is considered inherent that the function is realized upon operation of the expansion valve device and branch outlet [30; Fig. 3; Col. 3, lines 58-67 & Col. 4, lines 1-4]. Additionally, when in combination, Kuwabara teaches a flow regulator [39a] capable of increasing the flow rate of surplus steam flowing across the flow regulator so that the steam pressure becomes a predetermined value [¶ 0120]].

Regarding Claim 12, Egbert, as modified, teaches the invention of claim 6 above and Egbert teaches the heat exchange pipe is configured to be supplied with the heat medium from a lower part [Fig. 3; apparent from inspection] and discharge the heat medium from an upper part toward the connecting pipe [Fig. 3; apparent from inspection]. Oki further teaches wherein the heat exchange pipe is placed in an inclined state [¶ 0022].

Claims 7, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Egbert, Oki and Kuwabara as applied to claim 6 above, and further in view of Singh (US 20170051981 A1).

Regarding Claim 7, Egbert, as modified, teaches the invention of claim 6 above.
Egbert does not teach wherein further comprising a flange placed in a middle of the main supply line in such a way as to connect the main supply line in a separable manner with respect to each predetermined length, and a flange placed in a middle of the main discharge line in such a way as to connect the main discharge line in a separable manner with respect to each predetermined length.
However, Singh teaches an air-cooled condenser having a plurality of interconnected modular cooling cells [54; Fig. 2; ¶ 0055]. Each cell comprising an inlet header [48; Fig. 2; ¶ 0055] and outlet header [47; Fig. 2; ¶ 0055] and a plurality of tubes extending between headers [Abstract]. The modular cells are assembled via connecting joint piping flanges [53; Fig. 2; ¶ 0054]. In this case, the header units themselves are considered equivalent to the main supply/discharge line since the continuation of bolted headers is the conduit which carries fluid to and from additional modular cooling cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Yu to have wherein further comprising a flange placed in a middle of the main supply line in such a way as to connect the main supply line in a separable manner with respect to each predetermined length, and a flange placed in a middle of the main discharge line in such a way as to connect the main discharge line in a separable manner with respect to each predetermined length, in view of the teachings of Singh, to allow for transportation to the operating site as a unit to be assembled to adjoining cells [¶ 0061].

Regarding Claim 14, Egbert, as modified, teaches the invention of claim 7 above and Egbert teaches wherein each of the plurality of heat exchange apparatuses includes a flow rate adjustment unit [branch outlet 54; Fig. 3; Col. 6, lines 4-15] configured to adjust a flow rate of the heat medium of the supply pipe in such a way as to supply the predetermined flow rate [The ability to supply a larger amount of heat medium than required for absorbing heat is considered inherent that the function is realized upon operation of the expansion valve device and branch outlet [30; Fig. 3; Col. 3, lines 58-67 & Col. 4, lines 1-4] Additionally, when in combination, Kuwabara teaches a flow regulator [39a] capable of increasing the flow rate of surplus steam flowing across the flow regulator so that the steam pressure becomes a predetermined value [¶ 0120]].

Regarding Claim 15, Egbert, as modified, teaches the invention of claim 7 above and Egbert teaches wherein the heat exchange pipe is configured to be supplied with the heat medium from a lower part [Fig. 3; apparent from inspection] and discharge the heat medium from an upper part toward the connecting pipe [Fig. 3; apparent from inspection]. Oki teaches wherein the heat exchange pipe is placed in an inclined state [¶ 0022]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oki, Wang and Kuwabara as applied to claim 2 above, and further in view of Yu.

Regarding Claim 9, Oki, as modified, teaches the invention of claim 2 above and Oki further teaches comprising a main supply line configured to supply the heat medium to the supply pipe, and a main discharge line configured to receive the heat medium discharged from the discharge pipe.
Oki does not teach wherein the main supply line and the main discharge line are placed below the supply pipe and the discharge pipe.
Oki discloses that the heat exchanger is for an air conditioner [¶ 0003], inherently stating that the system includes all necessary components of an air conditioning system, i.e. compressor, condenser, evaporator, supply/discharge lines, etc.
However, Yu teaches a heat exchanger with a first header [1] located at a lower side and a second header [4] located at an upper side with flat tubes [3] arranged between the headers [¶ 0036]. Referring to the embodiment of Fig. 11 [¶ 0046], it is apparent from inspection that the supply line is traveling upward towards the first port [20d] and the discharge line is traveling downwards from the discharge pipe [40] [Fig. 11].
In view of the embodiment of Yu, having the main supply line and the main discharge line placed below the supply pipe and the discharge pipe is considered known in the art and is therefore an obvious rearrangement of parts [MPEP 2144.04 VIC].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Egbert, Oki and Kuwabara as applied to claim 6 above, and further in view of Yu.

Regarding Claim 13, Egbert, as modified, teaches the invention of claim 6 above and Egbert further teaches wherein each of the plurality of heat exchange apparatuses further includes a main supply line configured to supply the heat medium to the supply pipe [31 on the left side of distributor 50; Fig. 3; Col. 3, lines 24-29], and a main discharge line configured to receive the heat medium discharged from the discharge pipe [Fig. 3].
Egbert does not teach wherein the main supply line and the main discharge line are placed below the supply pipe and the discharge pipe.
However, Yu teaches a heat exchanger with a first header [1] located at a lower side and a second header [4] located at an upper side with flat tubes [3] arranged between the headers [¶ 0036]. Referring to the embodiment of Fig. 11 [¶ 0046], it is apparent from inspection that the supply line is traveling upward towards the first port [20d] and the discharge line is traveling downwards from the discharge pipe [40] [Fig. 11].
In view of the embodiment of Yu, having the main supply line and the main discharge line placed below the supply pipe and the discharge pipe is considered known in the art and is therefore an obvious rearrangement of parts [MPEP 2144.04 VIC]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Egbert, Oki, Kuwabara and Singh as applied to claim 7 above, and further in view of Yu.

Regarding Claim 16, Egbert, as modified, teaches the invention of claim 7 above and Egbert teaches wherein each of the plurality of heat exchange apparatuses further includes a main supply line configured to supply the heat medium to the supply pipe [31 on the left side of distributor 50; Fig. 3; Col. 3, lines 24-29], and a main discharge line configured to receive the heat medium discharged from the discharge pipe [Fig. 3].
Egbert does not teach wherein the main supply line and the main discharge line are placed below the supply pipe and the discharge pipe.
However, Yu teaches a heat exchanger with a first header [1] located at a lower side and a second header [4] located at an upper side with flat tubes [3] arranged between the headers [¶ 0036]. Referring to the embodiment of Fig. 11 [¶ 0046], it is apparent from inspection that the supply line is traveling upward towards the first port [20d] and the discharge line is traveling downwards from the discharge pipe [40] [Fig. 11].
In view of the embodiment of Yu, having the main supply line and the main discharge line placed below the supply pipe and the discharge pipe is considered known in the art and is therefore an obvious rearrangement of parts [MPEP 2144.04 VIC].



Response to Amendment
The amendment filed 09/09/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The processor used to implement a flow rate adjustment unit in claim 2.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. The amendments and remarks filed 09/09/2022 only argue the points made in the amendments to the claims, such as not disclosing the feature wherein “…the surplus flow rate is set larger as a pressure of the piping system through which the heat medium flows becomes smaller”. As stated above, these are new grounds for rejection, thus this Office Action relies on prior art not previously used to reject the claims.
Applicant argues the rejection of dependent claims 2, 4 and 6-16 should be withdrawn in light of depending from amended claims believed to be patentable. As stated above, the amended claims have been rejected on new grounds with new prior art not previously relied upon.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


/KEITH STANLEY MYERS/           Examiner, Art Unit 3763